Name: Council Regulation (ECSC, EC, Euratom) No 2591/97 of 18 December 1997 adjusting with effect from 1 July 1997 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  social protection
 Date Published: nan

 23 . 12. 97 J EN 1 Official Journal of the European Communities L 351 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EC, EURATOM) No 2591 /97 of 18 December 1997 adjusting with effect from 1 July 1997 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EC, Euratom) No 2192/97 (2), and in particular Articles 63, 64, 65, 65a and 82 of the Staff Regulations, Annex XI to the Staff Regulations, and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to the proposal from the Commission, Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 1997 annual review; Whereas, in accordance with Annex XI to the Staff Regulations, the annual adjustment in respect of 1998 will entail the establishment before 31 December 1998 of new weightings with retroactive effect from 1 July 1998 ; Whereas these new weightings could lead to retroactive adjustments to remuneration and pensions (positive or negative) in respect of the period of 1998 for which payments have already been made on the basis of this Regulation; Whereas provision should therefore be made for the payment of arrears in the event of an upward adjustment as a result of these weightings or for the recovery of sums overpaid in the event of a downward adjustment for the period between the effective date and the date of entry into force of the Council 's decision on the annual adjustment in respect of 1998 ; Whereas provision should be made for the effects of any such recovery to be spread over a period of not more than twelve months following the date of entry into force of the Council 's decision on the annual adjustment in respect of 1998 , (') OJ L 56, 4 . 3 . 1968, p . 1 . (2) OJ L 301 , 5 . 11 . 1997, p . 5 . L 351 /2 EN Official Journal of the European Communities 23 . 12. 97 HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 1997 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following: Step arso 1 2 3 4 5 6 7 8 A 1 433 876 456 924 479 972 503 020 526 068 549 116 A2 385 030 407 023 429 016 451 009 473 002 494 995 A 3/LA 3 318 876 338 113 357 530 376 587 395 824 415 061 434 298 453 535 A 4/LA 4 267 887 282 903 297 919 312 935 327 951 342 967 357 983 372 999 A 5/LA 5 220 863 233 947 247 031 260 115 273 199 286 283 299 367 312451 A 6/LA 6 190 865 201 279 21 1 693 222 107 232 521 242 935 253 349 263 763 A 7/LA 7 164 296 172 471 180 646 188 821 196 996 205 171 A 8/LA 8 145 305 151 165 B 1 190 865 201 279 21 1 693 222 107 232 521 242 935 253 349 263 763 B 2 165 369 173 122 180 875 188 628 196 381 204 134 211 887 219 640 B 3 138 709 145 156 151 603 158 050 164 497 170 944 177 391 183 838 B 4 119 972 125 563 131 154 136 745 142 336 147 927 153 518 159 109 B 5 107 240 1 1 1 764 116 288 120 812 C 1 122 368 127 302 132 236 137 170 142 104 147 038 151 972 156 906 C 2 106 434 110 956 115 478 120 000 124 522 129 044 133 566 138 088 C 3 99 284 103 158 107 032 110 906 114 780 118 654 122 528 126 402 C 4 89 710 93 344 96 978 100 612 104 246 107 880 111 514 115 148 C 5 82 717 86 107 89 497 92 887 D 1 93 484 97 571 101 658 105 745 109 832 113919 118 006 122 093 D 2 85 238 88 868 92 498 96 128 99 758 103 388 107018 110 648 D 3 79 333 82 729 86 125 89 521 92 917 96 313 99 709 103 105 D 4 74 802 77 870 80 938 84 006 (b)  Bfrs 6 425 shall be replaced by Bfrs 6 566 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 8 274 shall be replaced by Bfrs 8 456 in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 14 782 shall be replaced by Bfrs 15 107 in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto,  Bfrs 7 394 shall be replaced by Bfrs 7 557 in the first paragraph of Article 3 of Annex VII to the Staff Regulations . Article 2 With effect from 1 July 1997, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants is replaced by the following: 23 . 12. 97 EN Official Journal of the European Communities L 351 /3 Step Category Group 2 3 41 I II III 203 705 147 846 124 241 228 938 162 252 129 776 254 171 176 658 135 311 279 404 191 064 140 846 A B IV V 119 350 93 747 131 034 99 927 142 718 106 107 154 402 112 287 C VI VII 89 161 79 802 94 410 82517 99 659 85 232 104 908 87 947 D VIII IX 72 129 69 462 76 377 70 430 80 625 71 398 84 873 72 366 Article 3 With effect from 1 July 1997, the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 3 941 per month for officials in Grade C 4 or C 5,  Bfrs 6 042 per month for officials in Grade C 1 , C 2 or C 3 . Greece 87,6 Spain 90,8 France 118,0 Ireland 104,9 Italy 100,3 except: Varese 94,4 Luxembourg 100,0 Netherlands 108,1 Austria 114,5 Portugal 86,5 Finland 117,4 Sweden 116,6 United Kingdom 142,4 except : Culham 115,0 Article 4 Pensions for which entitlement has accrued by 1 July 1997 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . Article 5 With effect from 1 July 1997, the date '1 July 1996' in the second paragraph of Article 63 of the Staff Regulations shall be replaced by '1 July 1997'. Article 6 1 . With effect from 16 July 1977, the weightings applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows : 2 . The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 2175/88 (') shall remain in force . 3 . In accordance with Annex XI to the Staff Regulations these weightings could be adjusted by a Council regulation before 31 December 1998 establishing new weightings with effect from 1 July 1998 . In this event, the institutions shall make the corresponding positive or negative adjustment to the remuneration and pensions of the officials, former officials and other persons concerned with retroactive effect for the period between the effective date and the date of entry into force of the decision on the 1998 adjustment. Belgium 100,0 Denmark 128,7 Germany 109,7 except: Bonn 101,1 Karlsruhe 98,1 Munich 108,8 (') OJ L 191 , 22. 7. 1988 , p . 1 . L 351 /4 EN I Official Journal of the European Communities 23 . 12. 97 If this retroactive adjustment necessitates the recovery of sums overpaid, such recovery may be spread over a period of not more than 12 months from the date of entry into force of the decision on the 1998 annual adjustment. Article 7 With effect from 1 July 1997, the table in Article 10 ( 1 ) of Annex VII to the Staff Regula ­ tions shall be replaced by the following: Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day Al  A3 and LA 3 2 561 1 207 1 759 1 011 A4  A 8 and LA 4  LA 8 and category B 2 486 1 126 1 687 880 Other grades 2 255 1 050 1 451 726 Article 8 With effect from 1 July 1997, the allowances for shiftwork laid down in Article 1 of Regu ­ lation (ECSC, EEC, Euratom) No 300/76 (') shall be Bfrs 11 423 , Bfrs 17 241 , Bfrs 18 852 and Bfrs 25 701 . Article 9 With effect from 1 July 1997, the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 4,087745 . Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1997 . For the Council The President F. BODEN (') OJ L 38 , 13 . 2. 1976, p. 1 . Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1 307/87 (OJ L 124, 13 . 5 . 1987, p. 6) and last amended by Regulation (Euratom, ECSC, EC) No 1329/97 (OJ L 183, 11 . 7. 1997, p. 1 ). ( 2) OJ L 56, 4 . 3 . 1968 , p. 8 . Regulation as last amended by Regulation (Euratom, ECSC, EC) No 2190/97 (OJ L 301 , 5 . 11 . 1997, p. 1 ).